        Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                 *

JEFFREY FARMER                                   *

        Plaintiff                                *
                                                            Case No.: 8:17-cv-0346-PWG
v.                                               *

WEXFORD HEALTH SOURCES, INC.,                    *
et al.
                                                 *
       Defendants
                                                 *
*      *       *      *       *      *       *       *      *       *      *       *      *


                                  MEMORANDUM OPINION

       Jeffrey Farmer is a former inmate who was incarcerated in the Maryland Department of

Corrections from April 2013 until April 1, 2019. Defs.’ Mot. Mem. 1, ECF No. 86-1. He

commenced this 42 U.S.C. § 1983 action pro se 1 against prison medical personnel, alleging

deliberate indifference by Muleta Obsu, M.D.; Mofikpara Wright, M.D.; and Bolaji Onabajo, M.D.

(“Doctors”) in treating his chronic lower back pain and a shoulder injury he suffered while

incarcerated. Compl. 3, ECF No. 1; Pl.’s Resp. 1, ECF No. 38. He also raises a Monell claim

against Wexford Health Sources, Inc. (“Wexford”), the Doctors’ employer and the entity formerly

hired by the State of Maryland to provide certain health services to inmates. Monell v. Dept. of

Social Servs., 436 U.S. 658 (1978); Defs.’ Mot. Mem. 1.




1
        Subsequently, the Court appointed counsel to represent Plaintiff, and they agreed to take
the case pro bono. The Court expresses its thanks for doing so.
                                                 1
        Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 2 of 16



       Now, the Doctors and Wexford have filed a motion for summary judgment, contending

that Mr. Farmer has not produced any admissible facts to establish deliberate indifference by the

Doctors or, regarding the Monell claim, concerning Wexford’s policies or customs. Instead, the

Doctors submit, Mr. Farmer’s medical needs were addressed appropriately. Defs.’ Mot. Mem. 3.

Furthermore, on the Monell claim, Wexford argues there are not facts to show a constitutional

violation against Mr. Farmer.

       Farmer also raised claims against other medical personnel, alleging he received inadequate

pain and allergy medication. I dismissed those claims after finding Defendants were entitled to

summary judgment. Order, ECF No. 43. Having so ruled, the remaining issues, now decided here,

are first whether the Doctors were deliberately indifferent by failing “to provide prescribed testing

to determine [the] cause of [Farmer’s] chronic back and shoulder pain,” and second whether

Wexford was deliberately indifferent by “fail[ing] to approve or make arrangements for full

treatment and diagnosis of chronic back and shoulder pain.” Mem. Op. 25, ECF No. 43.

       The arguments have been fully briefed. See ECF Nos. 86, 89, 90. A hearing is not

necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, I will grant the motion

for summary judgment and dismiss the case with prejudice.


                                       Factual Background

       Back Pain

       It is undisputed that Farmer suffers from longstanding lower back pain, which originated

prior to his incarceration, and sustained a shoulder injury while incarcerated. Compl. 3–4; Defs.’

Mot. Mem. 2. Records pre-dating Mr. Farmer’s incarceration, specifically a 2008 MRI, show a

massive herniated disc in his spine at L5-S1. On December 31, 2008, Mr. Farmer consulted with




                                                 2
         Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 3 of 16



Dr. Spiro Antoniades who reviewed the MRI results and suggested courses of treatment, including:

medical pain management, epidural steroid injections, or surgery. Defs.’ Mot. Mem. 2.

       Farmer’s lower back pain persisted during his incarceration, despite some improvement

occurring prior to a November 10, 2010 MRI. Ex. 3 to Defs.’ Mot. Mem. 139 2 (ECF No 86-4).

Farmer had a series of visits with prison medical providers during his incarceration. Notable visits

include a November 15, 2014 visit with Dr. Matera where Dr. Matera informed Farmer that an

orthopedic evaluation of Farmer’s back problems would be deferred because surgery was unlikely

to resolve Farmer’s chronic pain. Id. at 43. Farmer also indicated he would decline surgery if it

were available. Id. Farmer made a similar indication during a December 28, 2015 appointment

with Dr. Clem and Utilization Management Director Asresahegn Getachew.                 During that

appointment, he underwent a physical exam where he touched his toes easily and reported walking

over a mile without issues. He was advised that he would not be a surgical candidate due to his

functionality. Id. at 64.

       Farmer first saw Dr. Wright on July 15, 2016 for complaints of back pain after Farmer was

transferred to Dorsey Run Correctional Facility in Jessup. Id. at 128–29. Dr. Wright conducted a

physical exam and renewed Famer’s Neurontin prescription at a lower dose, continued his other

prescriptions, and advised use of a warm compress. Id. Additionally, Dr. Wright ordered a new

x-ray of Farmer’s lumbosacral spine.

       Farmer’s last visit with Dr. Wright occurred on November 9, 2016. Dr. Wright conducted

a physical examination of Farmer’s back and shoulder and continued his pain medications. Id. at




2
       The court is using the pagination assigned through CM/ECF as opposed to the various
pre-existing forms of pagination in the medical records.
                                                 3
          Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 4 of 16



140–41. At his deposition, Dr. Wright testified that Farmer’s chronic condition stemming from an

old injury did not necessitate an urgent MRI. Ex. 4 to Defs.’ Mot. 101:16-102:1; 102:20-103:2.

          On July 5, 2017, Farmer underwent an MRI on his lumbar spine that showed: (1)

degenerative disc disease from L3-4 through L5-S1; (2) a broad-based posterolateral disc

herniation at L5-S1 causing posterior displacement of the left S1 nerve root and impinging upon

the proximal portion of the left L5 nerve root canal; (3) a central extruded disc herniation at L4-5

that mildly encroached upon the central spinal canal with minimal bilateral L4 foraminal stenosis;

and (4), a bulging disc at L3-4 with partial annular tear, minimal central canal stenosis, and

minimal bilateral foraminal stenosis. Ex. 3 to Defs.’ Mot. Mem. 135.

          On September 12, 2017, Farmer saw Dr. Manning, an orthopedic surgeon, regarding his

lower back. Id. 131–32. Dr. Manning recommended a neurosurgery consultation and, after some

intervening appointments, Farmer had a neurosurgery consultation with Dr. Pierre. Id. 143–48.

Based on Farmer’s presentation, Dr. Pierre advised against back surgery but did recommend

Farmer continue his pain management medication and undergo an epidural injection. Id. at 146.

Dr. Pierre also recommended an EMG nerve conduction study. Id. On June 1, 2018, Farmer

received the epidural and reported that it relieved his pain for only one day. Id. at 149. Dr. Pierre

reviewed the EMG study with Farmer on July 6, 2018; Dr. Pierre believed Farmer was suffering

radiculopathy from the L5-S1 level and recommended continuation of conservative care. Id. at

150. Dr. Pierre also requested that Farmer’s Neurontin prescription be resumed “to see if this

alleviates his symptoms.” Id. Farmer received another MRI of his lower back on November 2,

2018, which showed a spine condition essentially unchanged from the November 2010 MRI. Id.

at 157.




                                                 4
        Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 5 of 16



       On November 5, 2019, after being released, Farmer again consulted Dr. Antoniades, who

suggested surgery would not be beneficial. Ex. 7 to Defs.’ Mot. Mem.


       Shoulder Pain

       Farmer injured his right shoulder after he slipped and fell while exiting a correctional

transport van while handcuffed. The injury occurred in mid-February 2015, but Farmer did

not seek immediate medical evaluation. Prison medical providers x-rayed his shoulder on June

18, 2015. Ex. 3 to Defs.’ Mot. Mem. 59. The interpretation of the x-ray showed “no evidence

of an acute fracture, dislocation or subluxation” and showed anatomical alignment. Id. A

physical examination of Farmer’s right shoulder revealed tenderness and mild pain with motion.

Id. at 60. Further, it was noted that “[a]bduction limited by 20 degrees with [complaints of]

pain deep inside shoulder joint with radiation to biceps.” Id.

       Medical records from December 23, 2015, disclose that Farmer was receiving ongoing

physical therapy for his right shoulder. Id. at 61. The noted plan at that time was for Farmer to

continue with physical therapy and the “course for orthopedics for shoulder and back” would be

discussed with a doctor. Id. at 63.

       On April 13, 2016, records from a chronic care visit noted that Farmer had completed eight

sessions of physical therapy between December 4, 2015 and January 22, 2016, but he reported no

improvement of pain or range of motion. Id. at 72. The Physical Therapist noted Farmer’s range

of motion had improved but that the pain persisted, and referred Farmer back to the provider for

further management. Id. Farmer’s shoulder injury was diagnosed as “rotator cuff syndrome not

otherwise specified.” Id. at 73.

       On July 5, 2016, Dr. Manning saw Farmer for his right shoulder. Ex. 1 to Defs.’ Mot.

Mem. 30, ECF No. 21-4. Manning’s treatment plan was noted as “MRI scan right shoulder to

                                                5
         Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 6 of 16



[evaluate] rotator cuff” and for Farmer to return after the MRI results were available. Id. Dr.

Manning diagnosed the injury as a “rotator cuff injury.” Id. at 31. On August 22, 2016, Dr.

Wright noted the purpose of the MRI was to rule out a rotator cuff tear and that the MRI was

recently ordered. Ex. 3 to Defs.’ Mot. Mem. 86. Dr. Wright also observed tenderness in the

shoulder and a reduced range of motion. Id.

       On January 6, 2017, Dr. Onabajo noted during Farmer’s chronic care visit that Farmer

reported no relief of the pain in his shoulder despite prescriptions for Soma, Neurontin, Ultram,

and Motrin. Id. at 95. The MRI of Farmer’s shoulder was still pending; Dr. Onabajo renewed

Farmer’s medications and wrote orders for another consultation with Dr. Manning. Id. at 96.

       On February 10, 2017, Farmer had his last visit with Dr. Onabajo. Farmer stated that his

pain was worse; Dr. Onabajo again requested a consultation with Dr. Manning and continued

Farmer’s pain management prescriptions. Id. 98–99.

       On December 26, 2017, Farmer received an MRI of his shoulder, which showed “minimal

tendinopathy changes in the supraspinatus tendon near the humeral head” and a “[p]ossible SLAP

lesion involving the superior labrum.” Id. at 119.

       On March 6, 2018, Farmer had a telemedicine visit with Dr. Ashok Krishnaswamy, who

proposed outpatient surgery on Farmer’s rotator cuff to repair the possible SLAP; Farmer agreed

to the plan. Id.

       On April 23, 2018, Farmer arrived at Bon Secours Hospital, where he was scheduled to

undergo his shoulder operation. However, while waiting for his surgery, he changed his mind and

elected not to go through with the procedure. According to Farmer, his inability to look up the

surgeon led him to decide against the surgery. Id. at 122. It is undisputed that Farmer never

sought treatment for his shoulder after declining to go through with the operation at Bon Secours.



                                                6
         Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 7 of 16



Defs.’ Mot. Mem. 16.

       Farmer filed this lawsuit against the aforementioned doctors and their employer, asserting

they exhibited deliberate indifference to his substantial medical needs.          While Mr. Farmer

originally filed his suit pro se, John Yannone of Price Benowitz, LLP entered an appearance on

Mr. Farmer’s behalf on January 25, 2018 and represents him pro bono. The Defendants have

moved this Court to grant them summary judgment under Rule 56(a) of the Federal Rules of Civil

Procedure. Mr. Farmer opposes the motion.


                                        Standard of Review

       Summary Judgment

       Federal Rule of Civil Procedure 56(a) provides for the judgment in favor of the movant “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Only factual disputes that “might affect the outcome of the suit

under governing law will properly preclude the entry of summary judgment.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Additionally, the factual dispute must be genuine to defeat

a motion for summary judgment in that “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.; see also Scott v. Harris, 550 U.S. 372, 380 (2007) (“When

opposing parties tell two different stories, one of which is blatantly contradicted by the record . . .

a court should not adopt that version.”). The existence of only “a scintilla of evidence” is not

enough to defeat a motion for summary judgment. Anderson, 477 U.S. at 251–52.

       Either party may assert that a fact is genuinely disputed, or cannot be genuinely disputed,

by submitting certain materials to the Court such as documents, declarations, and affidavits. Fed.

R. Civ. P. 56(c). It is the nonmoving party’s burden to confront a motion for summary judgment

with affirmative evidence to show that a genuine dispute of material fact exists. Anderson, 477

                                                  7
        Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 8 of 16



U.S. at 256. A plaintiff nonmovant, “to survive the defendant’s motion, need only present evidence

from which a jury might return a verdict in his favor.” Id. When ruling on a motion for summary

judgment, the court may not make credibility determinations regarding conflicting testimony or

declarations.   Anderson, 477 U.S. at 255 (“Credibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

judge, whether he is ruling on a motion for summary judgment or for a directed verdict.”).

       Eighth Amendment

       The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue

of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S. 153, 173

(1976). “Scrutiny under the Eighth Amendment is not limited to those punishments authorized

by statute and imposed by a criminal judgment.” De’Lonta v. Angelone, 330 F.3d 630, 633 (4th

Cir. 2003) (citing Wilson v. Seiter, 501 U.S. 294, 297 (1991)). In order to state an Eighth

Amendment claim for denial of medical care, a plaintiff must demonstrate that the actions of the

defendants or their failure to act amounted to deliberate indifference to a serious medical need.

See Estelle v. Gamble, 429 U.S. 97, 106 (1976). “Deliberate indifference is a very high standard—

a showing of mere negligence will not meet it . . . . [T]he Constitution is designed to deal with

deprivations of rights, not errors in judgments, even though such errors may have unfortunate

consequences . . . . To lower this threshold would thrust federal courts into the daily practices

of local police departments.” Grayson v. Peed, 195 F.3d 692, 695–96 (4th Cir. 1999).

       Deliberate indifference to a serious medical need requires proof that, objectively, the

prisoner plaintiff was suffering from a serious medical need and that, subjectively, the prison

staff was aware of the need for medical attention but failed to either provide it or ensure the

needed care was available. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). Objectively, the



                                                 8
        Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 9 of 16



medical condition at issue must be serious. See Hudson v. McMillian, 503 U.S. 1, 9 (1992)

(there is no expectation that prisoners will be provided with unqualified access to health care). A

medical condition is serious when it is “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.” Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008), see also Scinto v.

Stansberry, 841 F.3d 219, 228 (4th Cir. 2016) (failure to provide diabetic inmate with insulin

where physician acknowledged it was required is evidence of objectively serious medical need).

Proof of an objectively serious medical condition, however, does not end the inquiry.

       The subjective component requires “subjective recklessness” in the face of the serious

medical condition. See Farmer, 511 U.S. at 839–40. The plaintiff must establish “that prison

officials acted with a ‘sufficiently culpable state of mind.’” Scinto, 841 F.3d at 226 (quoting

Farmer, 511 U.S. at 834); see also DePaola v. Clarke, 884 F.3d 481, 486 (4th Cir. 2018) (“a

prisoner must show . . . that officials knowingly disregarded [a serious medical] need and the

substantial risk it posed”). “True subjective recklessness requires knowledge both of the general

risk, and also that the conduct is inappropriate in light of that risk.” Rich v. Bruce, 129 F.3d

336, 340 n.2 (4th Cir. 1997). “Actual knowledge or awareness on the part of the alleged inflicter

. . . becomes essential to proof of deliberate indifference ‘because prison officials who lacked

knowledge of a risk cannot be said to have inflicted punishment.’”      Brice v. Va. Beach Corr.

Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). If the requisite

subjective knowledge is established, an official may avoid liability “if [he] responded reasonably

to the risk, even if the harm was not ultimately averted.” See Farmer, 511 U.S. at 844.

       Reasonableness of the actions taken must be judged in light of the risk the defendant

actually knew at the time. See Brown v. Harris, 240 F.3d 383, 390 (4th Cir. 2000) (citing Liebe


                                                9
          Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 10 of 16



v. Norton, 157 F.3d 574, 577 (8th Cir. 1998)) (holding that the focus should be on the precautions

actually taken in light of the known risk, not those that could have been taken); see also Jackson

v. Lightsley, 775 F.3d 170, 179 (4th Cir. 2014) (prescribing treatment raises fair inference that

physician believed treatment was necessary and that failure to provide it would pose an

excessive risk). While “a prisoner does not enjoy a constitutional right to the treatment of his or

her choice, the treatment a prison facility does provide must nevertheless be adequate to address

the prisoner's serious medical need.” De'lonta v. Johnson, 708 F.3d 520, 526 (4th Cir. 2013)

(refusing to evaluate transgender inmate for gender reassignment surgery where current therapy

failed to alleviate urge for serious self-harm). The right to treatment is “limited to that which

may be provided upon a reasonable cost and time basis and the essential test is one of medical

necessity and not simply that which may be considered merely desirable.” Bowring v. Godwin,

551 F.2d 44, 48 (4th Cir. 1977). Additionally, “mere ‘[d]isagreements between an inmate and a

physician over the inmate’s proper medical care’ are not actionable absent exceptional

circumstances.” Scinto, 841 F.3d at 225 (quoting Wright v. Collins, 766 F.2d 841, 849 (4th Cir.

1985)).

          Monell

          A Monell claim is a form of § 1983 action under which a municipality or qualifying state

actor, or an entity acting under the authority of a municipality or qualifying state actor, such as

Wexford, is liable “where a policymaker officially promulgates or sanctions an unconstitutional

law, or where the municipality is deliberately indifferent to the development of an unconstitutional

custom.” Smith v. Ray, 409 F. App’x 641, 651 (4th Cir. 2011); see Monell v. New York City Dep’t

of Social Servs., 436 U.S. 658, 690–91 (1978). A municipality is only liable under Monell if,

pursuant to a municipal policy or custom, a municipal employee took unconstitutional action.



                                                 10
        Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 11 of 16



Milligan v. City of Newport News, 743 F.2d 227, 229 (4th Cir. 1984); Walker v. Prince George’s

Cty., Md., 575 F.3d 426, 431 (4th Cir. 2009); Peterson v. Prince George’s Cty., No. PWG-16-

1947, 2018 WL 488827, at *6 (D. Md. Jan. 19, 2018). While Wexford is not a municipality, it is

still susceptible to a Monell claim. The Supreme Court has held that to be state action, “the

deprivation must be caused by the exercise of some right or privilege created by the State . . . or

by a person for whom the State is responsible . . . [and] the party charged with the deprivation

must be a person who may fairly be said to be a state actor.” Lugar v. Edmondson, 457 U.S. 922,

937 (1982). This standard also applies to private companies that employ individuals acting under

color of state law, such as special police officers who allegedly commit unlawful acts. Austin v.

Paramount Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999). The same standard applies to doctors

contracted to provide state inmates with health services. 3


                                            Discussion

       I must first decide whether there are genuine issues regarding whether the three Defendant

Doctors were deliberately indifferent in failing “to provide prescribed testing to determine [the]

cause of [Farmer’s] chronic back and shoulder pain,” and second, whether there are genuine issues

regarding whether Wexford was deliberately indifferent by “fail[ing] to approve or make

arrangements for full treatment and diagnosis of chronic back and shoulder pain.” Mem. Op. 1,

ECF No. 43.

       At this stage, the inquiry is “whether the evidence presents sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a matter of

law. Anderson, 477 U.S. at 251–52. My task, according to the Supreme Court, is to assess whether




3
       Wexford does not dispute that it is susceptible to a Monell claim. Defs.’ Mot. 24.
                                                 11
       Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 12 of 16



there is evidence of a quantity and quality sufficient to allow “reasonable jurors [to] find by a

preponderance of the evidence that the plaintiff is entitled to a verdict.” Anderson, 477 U.S. at

252. Having made all reasonable inferences in favor of the nonmovant and having not made any

credibility determinations, I find all Defendants are entitled to summary judgment. Anderson, 477

U.S. at 255.

       In their motion, the Doctors argue Farmer has not met his burden to support his obligation

to come forward with facts sufficient to create a material dispute on the elements of a claim for

deliberate indifference. Those elements are: (1) “that objectively assessed, he has a sufficiently

serious medical need to require treatment,” Brice v. Virginia Beach Correctional Ctr., 58 F.3d

101, 105 (4th Cir. 1995); and (2) that the individual defendants “had actual knowledge of [his]

serious medical needs and the related risks, but nevertheless disregarded them,” DePaola, 844

F.3d at 486. Defendants also state that Farmer must produce evidence sufficient to raise a genuine

factual dispute about whether he was injured by the Defendants’ deliberate indifference. Defs.’

Mot. Mem. 20; see 42 U.S.C. § 1983.

       Farmer argues that the focal issue for the Court on the current motion for summary

judgment “is whether the Defendant Doctors were deliberately indifferent to Plaintiff’s lower back

pain and failed to adequately treat it in some meaningful way.” Pl.’s Resp. 5. Specifically, Farmer

states that “there were other treatment avenues that could and should have been explored properly

but weren’t.” Id. The Doctors’ failing, Farmer states, was that they all “had actual subjective

knowledge of both Plaintiff’s well-documented chronic lower back pain, and of the 2008 and 2010

lumbar MRI findings,” but did not order a follow-up lumbar MRI or provide “appropriate

conservative pain management treatment” to adequately alleviate Farmer’s pain. Id. at 6. Instead,

the Doctors “never considered other modalities of treatment,” but chose to maintain “a bare-bones



                                                12
        Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 13 of 16



pain management regimen” and “remain[] blissfully ignorant of any underlying pathology by

virtue of the delay in performing objective diagnostic testing.” Id. This situation, Farmer asserts,

creates a genuine dispute as to material fact regarding whether the Defendant Doctors were

deliberately indifferent to Plaintiff’s serious medical need for lower back treatment. Id.

       Farmer raises similar arguments regarding his shoulder injury, stating that Dr. Wright

declined to increase the priority for a previously-ordered MRI on Farmer’s shoulder. Pl.’s Resp.

7. During an October 2016 visit, Dr. Obsu similarly declined to re-order or otherwise increase the

priority of the right shoulder MRI. Id.; Ex. 3 to Defs.’ Mot. Mem. 90–91. On December 26, 2017,

after additional visits with Dr. Wright on November 9, 2016 and Dr. Onabanjo on January 6, 2017,

Farmer received an MRI on his right shoulder. Ex. 3 to Defs.’ Mot. Mem. 119. The MRI showed

“a possible SLAP lesion involving the superior aspect of the glenoid process/labrum,” an injury

that led Dr. Krishnaswamy to propose surgery. Id.

       Farmer states the shoulder MRI demonstrates an objectively severe medical condition

requiring treatment. But Farmer then downplays his refusal to undergo surgery because “it was

entirely possible to treat Plaintiff’s condition through alternative pain management systems which

would adequately address his pain.” Pl’s Resp. 8. Farmer states that this gives rise to a viable

deliberate indifference claim because the doctors “had actual subjective knowledge” of Farmer’s

shoulder condition yet “chose not to prescribe appropriate pain management medication.” Pl.’s

Resp. 8. Also in dispute here, according to Farmer, is whether the delay in obtaining the shoulder

MRI is attributable to the doctors, as opposed to Defendants’ argument that it cannot be attributed

to them. Pl.’s Resp. 9; Defs.’ Mot. Mem. 24. In an effort to substantiate the dispute, Farmer points

to Dr. Thompson’s seeming ability to expedite Farmer’s lower back MRI after Farmer threatened

Dr. Thompson with a lawsuit. Pl.’s Resp. 9.



                                                13
        Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 14 of 16



       In reply, the Defendants argue Farmer’s opposition fails to specify—much less provide

evidence of—a different course of treatment that the Doctors should have pursued. Defs.’ Reply

6 (ECF No. 90). To survive the motion, Defendants argue, Farmer has “the burden of producing

admissible evidence to show what those treatment options were, that they were appropriate, and

that he has a medical need for those options.” Id. Additionally, they state, “Farmer does not make

that showing, nor does he even attempt to do so.” Id. Regarding the delay in receiving an MRI,

Defendants point to the fact that Farmer had an MRI ordered and was awaiting scheduling. Id.

And Defendants state “[t]he admissible evidence in the record is that, in their roles as physicians,

once the MRI had been approved, there was nothing more for the individual Defendants to do to

obtain a shoulder MRI for Farmer.” Id.

       As to the claim against Wexford, the Reply argues Farmer failed to produce evidence to

suggest “the existence of any Wexford practice or custom that could have caused any person to

violate any of his federal protected rights.” Id. at 7.

       Under the framework for a deliberate indifference claim, discussed ante, Farmer must show

that he had an objectively serious medical condition, that the medical providers were subjectively

reckless in responding to his serious medical condition, and that he suffered an injury as a result

of their conduct.

       It is undisputed that Farmer received pain medication and physical therapy for his

conditions. It is also undisputed that, regarding his lower back, surgery was not an appropriate

treatment during his incarceration and that Farmer would not go through with back surgery if

offered the chance to have it. What Farmer argues is that the Doctors should have explored other

courses of treatment. But Farmer fails to articulate to what those treatments might be, much less

produce evidence as to alternative courses of treatment. While it is clear from the medical records



                                                  14
        Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 15 of 16



that the Doctors had objective knowledge of Farmer’s back problems, it is also clear from the

records that the Doctors endeavored to treat Farmer with the range of treatments available. Farmer

tries to convince the Court that the doctors should have ordered an additional MRI of Farmer’s

back, but the evidence in the record is clear that the Doctors knew what Farmer was suffering

from; they endeavored to treat him; and additional MRIs on Farmer’s lumbar spine would not have

made a difference—Farmer had such an MRI and the findings hardly differed from his MRIs

predating incarceration. Further, Farmer received additional treatment and testing for his back

pain in the form of an epidural and an EMG test. The results of the EMG test affirmed Dr. Pierre’s

conservative care plan. This is not a bare-bones treatment regimen and there is no evidence of

subjective recklessness as to Farmer’s ailments.

       Regarding the delay in obtaining an MRI on Farmer’s shoulder, there is no evidence in the

record to suggest the delay here creates a viable claim of deliberate indifference. Again, Farmer

was receiving physical therapy and pain medication while awaiting the MRI. Once the MRI finally

occurred and he was referred to surgery, Farmer got cold feet at the last minute. And finally, it is

undisputed that tests such as MRIs are allocated in the State of Maryland’s prison system based

on the urgency of the need. Farmer does not refute Dr. Wright’s testimony that Farmer did not

present with an urgent need for an MRI of his shoulder. Ex. 4 to Defs.’ Mot. Mem. 101:16-103:2.

       As to the Monell claim against Wexford, I find that there is no evidence in the record upon

which to base a claim that Wexford promulgated a policy of unconstitutional conduct, or evidence

that Wexford was deliberately indifferent to development of an unconstitutional custom.

Referencing his arguments about the Doctors’ allegedly unconstitutional conduct, Farmer states

“[a]s a result of the foregoing, there exist genuine disputes as to material fact concerning the extent

to which Plaintiff’s constitutional rights were violated.” Pl.’s Resp. 10. But Farmer cites no facts



                                                  15
       Case 8:17-cv-00346-PWG Document 91 Filed 10/30/20 Page 16 of 16



in the record to substantiate this argument, and my review of the record reveals no such evidence.

Nor is there evidence that Wexford failed to approve of make arrangements for full treatment and

diagnosis of Farmer’s medical conditions. And most importantly to the Monell claim, I find there

is no genuine dispute regarding whether the Doctors engaged in unconstitutional conduct while

treating Farmer over the course of his incarceration. Accordingly, I grant the Defendants’ motion

for summary judgment on the Monell claim.


                                              Conclusion

       For the reasons stated, the Defendants’ motion for summary judgment is granted with

prejudice. A separate order follows.


DATED this 30th day of October, 2020.
                                                    BY THE COURT:

                                                            /S/
                                                    Paul W. Grimm
                                                    United States District Judge




                                               16
